Citation Nr: 1241812	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-04 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the right hand.

2.  Entitlement to service connection for arthritis of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for arthritis of the right and left hands.

In October 2009 additional medical records from the Veteran's private physician were received and associated with the claims file.  In October 2012 the Veteran's representative submitted a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2012).

Additionally, in July 2012 the RO acquired additional VA treatment records from the VA Outpatient Clinics (OPCs) in Jacksonville and Daytona Beach, Florida, which have been associated with the Veteran's paperless, electronic claims file, known as Virtual VA.  These records contained additional, relevant information regarding the Veteran's diagnosis and treatment for arthritis.  The RO has not issued a supplemental statement of the case following review of these records.  However, as the Board is granting the benefit sought on appeal in full, such error is deemed harmless and need not be further considered.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, competent evidence of record establishes that the Veteran suffered from degenerative joint disease in both hands (two or more minor joint groups) within one year following discharge from service.  



CONCLUSIONS OF LAW

The criteria for establishing service connection for arthritis of the right hand have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.71a, Diagnostic Code 5003 (2012).

The criteria for establishing service connection for arthritis of the left hand have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.71a, Diagnostic Code 5003 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Given the Board's fully favorable decision in this matter, the Board finds that no discussion of VCAA compliance is necessary.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran contends that she has arthritis in her right and left hands, especially in the bases of the bilateral thumbs near the wrist, and that this disability had its onset during her active duty service in Iraq.

The Veteran's STRs are silent for any diagnosis of arthritis in the hands, and the Veteran herself has stated in her May 2007 notice of disagreement that while she experienced pain in her hands during active duty service, she chose to wait to seek treatment for her hands until after separation from service.  After discharge from service in March 2004, the Veteran was treated in April 2004 at the Jacksonville OPC for pain in the bases of her thumbs.  Physical examination at that time was noted as showing "+ DJD changes hands/thumbs."  The assessment was thumb base pain degenerative joint disease (DJD).

In June 2004 the Veteran was treated for right shoulder impingement and also complained of pain in the right first carpometacarpal (CMC) joint.  The examiner found inflammation in the right first CMC and recommended the Veteran be treated by a physical therapist.

In July 2004 the Veteran was seen by a physical therapist at the Jacksonville OPC and was diagnosed with arthritis of the right and left upper extremities.  The Veteran was fitted with a thumb splint made by the physical therapist.

The record also contains the Veteran's private medical records from PWA Family Medical Care, which include a March 2004 examination in which the Veteran complains of paresthesia in her hand.  In a January 2005 examination the Veteran complained of bilateral thumb pain.  Her physician recommended she receive an 
X-ray of her hands, although the X-ray results have not been acquired and associated with the claims file.

In April 2006 the Veteran was afforded a VA examination.  The Veteran complained of pain in the joints of both hands and tingling primarily in her right hand.  She also reported having occasional flare-ups of pain and muscle spasms and that taking pain medication or soaking her hands in hot water provided some relief.  The examiner found observable, objective findings of the "classic presentation" of osteoarthritis, including nodular, bony growths on her distal interphalangeal (IP) joints and squaring of the first carpal metacarpal joints.  The examiner tested her for strength and range of motion and commented on some of her observable functional limitations, including difficulty writing and opening a jar.  The examiner found partially limited range of motion in the hands due to pain.  The examiner diagnosed the Veteran with bilateral arthritis of the metacarpophalangeal joints of both thumbs and IP joints, and minor arthritic changes of both thumbs.  The examiner also found distal IP and metacarpal joint arthritis in all four fingers of both hands, and areas of arthritic changes in the CMC joints.  The examiner did not provide any opinion on the date of onset of the Veteran's arthritis or its possible nexus to service.

In a response to a June 2006 follow-up e-mail from the RO on the relationship of the Veteran's arthritis to service, the examiner stated that he would not provide an opinion because he had not received the claims file or a specific opinion request regarding this issue.  Also as part of her VA examination, X-rays of the bilateral hands were completed in June 2006 and showed a "narrowing of the radiocarpal joints bilaterally as well as narrowing at the base of both first carpal metacarpal joints."  The examining radiologist found it to be from bilateral mild osteoarthritis.

VA treatment records dating from April 2005 through December 2006 continue to show complaints of pain in her hands and assessments of DJD.  

Additionally, the Veteran indicated in a May 2007 statement that she had X-rays taken of her hands in January 2005 by a private physician.  Although the X-ray repots are not currently of record, the Veteran has submitted a March 2007 letter from a private physician in which he stated that he had reviewed the January 2005 plain film X-ray of the Veteran's hands.  He stated that he found that "there are early arthritic sclerotic changes of the articular surface of the interphalangeal joints of the second, third, fourth and fifth digits bilateral hands."

Considering the evidence described above, the Veteran clearly has a current diagnosis of arthritis in her right and left hands, and while the Veteran's STRs do not provide any diagnosis for arthritis of the hands in service, she has received diagnoses of arthritis in the hands in April, June, and July 2004 by medical professionals at the Jacksonville OPC, which is within 1 year of the Veteran's separation from service in March 2004.  Additionally, the Veteran had 
X-rays taken by a private examiner in January 2005, which is also within 1 year of the Veteran's separation from service, and a March 2007 letter from the Veteran's physician confirms that this X-ray shows signs of "arthritic sclerotic changes" in the hands.  As the Veteran has also served on active duty for a period of greater than 90 days, if arthritis was manifest to a degree of 10 percent or more at that time, service connection is warranted.  See 38 C.F.R. § 3.307(a).

Degenerative arthritis is rated under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is given for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, while the wrist is considered a major joint.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  Id. 

In this case, while actual X-ray reports dated in 2004 and 2005 are not of record, the Board finds no reason to question the veracity of the private physician's statement that he reviewed the January 2005 X-ray which showed arthritis of the hands.  Moreover, the April 2004 VA treatment report noted objective findings on examination of DJD, rather than simply using DJD as a catch all diagnosis for hand pain.  This is consistent with subsequent treatment reports which have noted palpable changes in the hands from the arthritis.  Thus, there is competent evidence that the Veteran suffered from DJD in the hands within one year following her discharge from active duty.  Her complaints shortly following service have been confirmed by X-ray as being arthritis.  She has been shown to have arthritis in multiple joints in both her hands.  

In light of the totality of the evidence of record and after resolving all doubt in the Veteran's favor, the Board concludes that arthritis in both hands manifested to a compensable degree within one year following discharge from service is shown by the evidence.  As no probative evidence to the contrary is present in the record that would rebut the presumption afforded, service connection for arthritis in both hands is warranted.  38 C.F.R. § 3.307, 3.309(a).


ORDER

Entitlement to service connection for arthritis of the right hand is granted.

Entitlement to service connection for arthritis of the left hand is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


